Exhibit (10)

 

ECOLAB INC.

INCREASE OF COMMITMENTS AGREEMENT

 

This Increase of Commitments Agreement (this “Agreement”) is dated as of October
29, 2007 and entered into by and among Ecolab Inc., a Delaware corporation (the
“Company”), the financial institutions which are increasing their Commitments as
set forth on Schedule A attached hereto (the “Increasing Banks”), and Citibank,
N.A., as agent for the Banks and the Issuing Banks (the “Agent”), and is made
with reference to that certain Multicurrency Credit Agreement, dated as of
September 29, 1993, as amended and restated as of June 1, 2006, by and among the
Company, the Banks named therein, the Issuing Banks named therein, the Agent,
Citibank International plc, as “Euro-Agent”, and JPMorgan Chase Bank, N.A., as
“Syndication Agent” thereunder (as amended, restated, supplemented, or otherwise
modified from time to time the “Credit Agreement”). Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

 

PRELIMINARY STATEMENT

 

A.                                    The Credit Agreement provides that the
Company may request the Total Commitment under the Credit Agreement be increased
by an amount up to $150,000,000 in the aggregate for all such increases during
the term of the Credit Agreement, such increases not to be made more than three
(3) times during the term of the Credit Agreement.

 

B.                                      The Company has submitted a request to
increase the Total Commitment by $150,000,000.

 

C.                                      The Increasing Banks are willing to
increase their Commitments pursuant to the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                             INCREASE OF COMMITMENTS

 

Pursuant to Section 2.05 of the Credit Agreement, each of the Increasing Banks
hereby agrees to increase its Commitment to the amount set forth opposite its
name in Schedule A attached hereto.

 

Section 2.                                             COMPANY’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce the Increasing Banks to enter into this Agreement, the
Company represents and warrants to each Increasing Bank that the following
statements

 

--------------------------------------------------------------------------------


 

are true, correct and complete on and as of the Commitment Increase Date (as
hereinafter defined):

 

A.                                    The execution, delivery and performance by
the Company of this Agreement are within the Company’s corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene
(i) the Company’s restated certificate of incorporation or by-laws or (ii) any
law or material contractual restriction binding on the Company.

 

B.                                      No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Company of this Agreement, except any such approvals, notices, actions or
filings which have already been made, obtained or given.

 

C.                                      This Agreement is a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and to general principles of equity.

 

D.                                     The representations and warranties
contained in Article IV of the Credit Agreement are true, correct and complete
in all material respects on and as of the Commitment Increase Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

Section 3.                                             CONDITIONS TO
EFFECTIVENESS

 

The increase in Commitments by the Increasing Banks referred to in Section 1 of
this Agreement shall become effective only upon the satisfaction on or prior to
October 29, 2007 of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Commitment
Increase Date”):

 

A.                                    The Agent shall have received executed
counterparts of this Agreement, duly executed and delivered on behalf of each of
the Agent, the Company and the Increasing Banks.

 

B.                                      The Agent shall have received a
Certificate of the Secretary or an Assistant Secretary of the Company dated the
Commitment Increase Date as to (i) the resolution of the Board of Directors of
the Company authorizing this Agreement, and (ii) the incumbency and signatures
of the person authorized to execute and deliver this Agreement.

 

C.                                      The Agent shall have received an opinion
of counsel, which may be the General Counsel or an Associate General Counsel for
the Company, with respect to the matters set forth in subsections 2 (A), (B) and
(C) above, which opinion may include, as applicable, the qualifications,
limitations and assumptions included in the Form of Opinion of General Counsel
to the Company attached as Exhibit E to the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement and the Form of Opinion of Special Counsel to the Company attached as
Exhibit F to the Credit Agreement.

 

Section 4.                                             MISCELLANEOUS

 

A.                                    Reference to and effect on the Credit
Agreement.

 

(i)                                      On and after the Commitment Increase
Date, each reference in the Credit Agreement, the Notes or any Local Currency
Addendum to the “Banks”, “Commitments”, “Total Commitment” or words of like
import shall mean and be a reference to the terms Banks, Commitments and Total
Commitment as amended by this Agreement.

 

(ii)                                   Except as specifically amended by this
Agreement, the Credit Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

 

(iii)                                The execution, delivery and performance of
this Agreement shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Agent or any Bank under, the Credit Agreement or any Local Currency
Addendum.

 

B.                                      Fees and Expenses. The Company
acknowledges that all reasonable costs, fees and out-of-pocket expenses incurred
by the Agent and its counsel with respect to the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
documents and transactions contemplated hereby shall be for the account of the
Company.

 

C.                                      Headings. Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect.

 

D.                                     GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

E.                                       Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

ECOLAB INC.

 

 

 

By:

/s/ John J. Corkrean

 

 

Name:

John J. Corkrean

 

Title:

Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A., as an Increasing Bank and as
Agent

 

 

 

By:

/s/ Kevin Ege

 

 

Name:

Kevin Ege

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an
Increasing Bank

 

 

 

By:

/s/ Barbara R. Marks

 

 

Name:

Barbara R. Marks

 

Title:

Vice President

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLAND BRANCH,
as an Increasing Bank

 

 

 

By:

/s/ Karl Studer

 

 

Name:

Karl Studer

 

Title:

Director

 

 

 

 

 

By:

/s/ Petra Jaek

 

 

Name:

Petra Jaek

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an Increasing Bank

 

 

 

By:

/s/ Allison S. Gelfman

 

 

Name:

Allison S. Gelfman

 

Title:

Vice President and Senior Banker

 

 

 

 

 

ABN AMRO BANK N.V., as an Increasing Bank

 

 

 

By:

/s/ Michele R. Costello

 

 

Name:

Michele R. Costello

 

Title:

Director

 

 

 

 

 

By:

/s/ Marc Brondyke

 

 

Name:

Marc Brondyke

 

Title:

Associate

 

 

 

 

 

BANK OF AMERICA, N.A., as an Increasing Bank

 

 

 

By:

/s/ Phillip J. Lynch

 

 

Name:

Phillip J. Lynch

 

Title:

Vice President

 

 

 

 

 

BARCLAYS BANK PLC, as an Increasing Bank

 

 

 

By:

/s/ Nicholas Bell

 

 

Name:

Nicholas Bell

 

Title:

Director

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Increasing Banks

 

Bank

 

Commitment
Increase

 

New Commitment Total

 

Citibank, N.A.

 

$

25,000,000.00

 

$

100,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

$

100,000,000.00

 

Credit Suisse, Cayman Islands Branch

 

$

20,000,000.00

 

$

80,000,000.00

 

Wells Fargo Bank, National Association

 

$

20,000,000.00

 

$

80,000,000.00

 

Bank of America, N.A.

 

$

23,333,333.33

 

$

63,333,333.33

 

Barclays Bank PLC

 

$

23,333,333.33

 

$

63,333.333.33

 

Wachovia Bank, National Association

 

$

-0-

 

$

60,000,000.00

 

ABN AMRO Bank N.A.

 

$

13,333,333.33

 

$

53,333,333.34

 

TOTAL:

 

$

150,000,000.00

 

$

600,000,000.00

 

 

3

--------------------------------------------------------------------------------